Citation Nr: 1134014	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  96-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from August 1975 to January 1976 and from January 1991 to May 1991.  The Veteran had service in Southwest Asia from February 1991 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A Travel Board hearing was held before the undersigned Veterans Law Judge in June 2007.  A copy of the transcript of that hearing is of record. 

At the June 2007 Board hearing and by submitting a February 2010 private medical opinion, the Veteran has raised an issue of entitlement to a total disability rating based on individual unemployability.  This issue is referred to the RO for action deemed appropriate. 

This matter was previously remanded by the Board in December 2003, January 2006, October 2007 for further development, including to afford the Veteran a hearing and to provide the Veteran with proper notice of the elements necessary to substantiate his claim for service connection on a direct basis and as due to an undiagnosed illness.

The Board finds that the development as requested in those remands, in the latest January 2010 Board remand, has been completed and such issue now returns for appellate consideration.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2010 and in May 2011, the Veteran submitted VA treatment records and a private opinion for consideration with regard to his claim, and such records and opinion were accompanied by a waiver of AOJ jurisdiction.  38 C.F.R. § 20.1304 (2010).  Thus, the Board has jurisdiction over the evidence.  Further, the private opinion was considered by the AOJ in the most recent May 2011 supplemental statement of the case, and is thus duplicative of the evidence already of record.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran's various joint pains of the hips, ankles, knees, elbows, and spine, are attributed to known clinical diagnoses and are not shown to be causally or etiologically related to any disease, injury, or incident of service. 


CONCLUSION OF LAW

Multiple joint pain was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2002 letter, sent prior to the initial April 2002 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in June 2007, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the June 2007 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2007 letter was issued, the Veteran's claim was readjudicated in the May 2009 and May 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded a multiple VA examinations in April 2005 in order to adjudicate his service connection claim.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's multiple joint pain was based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the April 2005 VA examiners are sufficient to decide the Veteran's claim.  Moreover, although the Veteran contends that he should have been provided a new VA examination on the most recent remand, he has not stated the basis for such a request, nor has he stated that the previous VA examinations are inadequate for any reason.  As the most recent remand did not request that a new VA examination be conducted, the Board finds no prejudice in deciding the claim upon the evidence currently of record.

In that regard, the Board notes that the Veteran's claim was remanded in January 2010 in order to obtain any outstanding Social Security Administration (SSA) records.  As that directive has been substantially complied with, in that it was confirmed that no SSA records exist, no further action is necessary in this regard.  See D'Aries, supra. 

The Veteran was also afforded a Board hearing in June 2007 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, although the undersigned VLJ did not specifically note the elements of the pending claim that were lacking to substantiate the Veteran's claim for benefits, such testimony was elicited by the Veteran's representative.  Further, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the Veteran was able to provide evidence he felt to be pertinent to his claim, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, in the October 2007 remand following the hearing, notice specifically tailored to substantiating a claim for benefits due to an undiagnosed illness was sent to the Veteran, and as such, any defect with regard to the hearing has been cured.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

At the Veteran's June 2007 Board hearing and in documents of record, he contends that he currently suffers from multiple joint pain as a result of his military service, to include as due to an undiagnosed illness contracted during his service in Southwest Asia.  Therefore, he claims that service connection for joint pain, to include as due to an undiagnosed illness, is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not  later than December 31, 2011, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1). 

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i). 

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Specifically, his service personnel records show that he served in such theater of operations from February 1991 to May 1991.  However, his service treatment records are negative for any complaints, treatment, or diagnoses referable to unexplained joint pain. 

More specifically, the Veteran's service treatment records are negative for joint pain of the hands, knees, feet, hips, lumbar spine, or cervical spine.   A December 1975 report of medical examination, when the Veteran separated from his first period of active service, noted normal upper extremities, feet, lower extremities, and spine. 

Service records from the period in between the Veteran's two periods of active duty service indicated normal upper and lower extremities, feet, hips, and spine. 

Records related to the Veteran's second period of active service reflect that in March 1991, the Veteran was diagnosed with right elbow tendonitis.  At the time, he had pain and swelling in the right arm.  In June 1993, the Veteran was evaluated for psychiatric reasons, and, at that time, was noted have physical ailments of only hypertension and gingivitis.  On October 1993 periodic examination, the Veteran reported recurrent back pain, though no diagnosis was provided.  

Post-service VA treatment records reflect that in May 1992, the Veteran was treated for low back pain.  

On July 1992 VA general medical examination,  the Veteran's musculoskeletal system was within normal limits and no complaints of joint pain was noted.  

On January 1995 VA joints examination, the Veteran reported that for the previous two years, he had pain in all the joints of his body which would last for three weeks and then resolve spontaneously.  The pain would come and go.  He denied a history of trauma.  The swelling of the joints did not correlate with exertion.  The pain affected the elbows, knees, and fingers.  He had been treated by a rheumatologist in December 1994 and was thought to have inflammatory arthritis or gout verses pseudogout.  He also had cramps and numbness in the legs.  An MRI of the right knee in September 1994 had shown the presence of right knee effusion and a tear of the posterior horn of the medial meniscus.  An arthritic bone survey conducted in June 1994 had shown degenerative joint disease of the hands, feet, and knees, and spondyloarthritic changes at the lumbar spine.  Physical examination showed swelling of the right knee, crepitus of both knees, and instability of the right knee.  Further neurological testing showed diminished pinprick sensation at the right Achilles tendon.  Nerve conduction study showed evidence of polyneuropathy of both median nerves.  EMG study showed findings consistent with damage to the C6 cervical root.  Based upon examination of the Veteran and a review of the claims file, the diagnoses were degenerative joint disease of the hands, feet, knees and lumbar spine, status-post right knee arthroscopy with partial medial meniscectomy, bilateral elbow lateral epicondylitis, right lumbar radiculopathy, lumbosacral paravertebral myositis, right knee contracture, and polyneuropathy and right C6 radiculopathy. 

VA treatment records reflect that in March 1995, the Veteran was status-post right knee arthroscopy.  In September 1995, the Veteran reported that in December 1989 he incurred a right medial meniscal tear.  The Veteran reported pain in the right knee, and stiffness of the hands, back, and left knee.  The assessment was right knee pain and lumbar pain.  In an October 1995 VA record, the Veteran was shown to have a right medial meniscal tear status-post arthroscopy.  He reported right knee pain since 1992 when he was in the Gulf.  X-ray examinations conducted in October 1995 and November 1995 showed no abnormality of the left wrist and no abnormality of the left radius or ulna.  In January 1996, pelvis and sacroiliac (SI) joint radiology report impression was L4 spondylosis.  

On April 1996 rheumatology consultation, the Veteran reported numbness in his hands and lowered grip strength.  He also had elbow pain, neck pain, low back pain, pelvic pain, and knee pain.  The assessment was only degenerative changes at the right SI joint and L-4 spondylosis.  Physical examination showed multiple tender points to the scalp, cervical spine areas, shoulders, lumbar area, and knees.  Based upon the signs and symptoms, a diagnosis of fibromyalgia was rendered.  The Veteran was started on Elavil.  A follow-up to assess possible carpal tunnel syndrome was scheduled.  X-rays of the pelvis were ordered to rule out sacroilitis.  In July 1996, the Veteran reported continuing low back pain, numbness of the bilateral hands, and bilateral forearm tenderness.  On October 1996 VA psychiatric examination, the Veteran reported having continuous joint pain.  In November 1996, it was noted the Veteran's arthritic problems of the hands had been present for several years.  He had numbness in both hands.  Further diagnostic testing resulted in the diagnosis of carpal tunnel syndrome.  That month, the Veteran underwent right hand carpal tunnel release.  The release helped relieve his feelings of numbness in the hands.

VA treatment records reflect that in January 1997, the Veteran reported left elbow and forearm pain.  The diagnostic impression was musculoskeletal pain.  In February 1997, the Veteran reported joint pain.  The assessment was rule out epicondylitis and SI nerve compression.  That same month, the Veteran reported back pain of approximately 20 to 25 days with no history of trauma.  The impression was musculoskeletal pain.  A March 1997 left elbow pathology report diagnosis was degenerating fibrocollagenous tissue and bone (epicondylitis).  An April 1997X-ray showed early degenerative osteoarthritis  of the right knee.  VA treatment records reflect that in March 1998, the Veteran underwent left carpal tunnel release.  

In July 2000, the Veteran reported having continuing arthralgias.   The Veteran stated that sometimes his joints swelled.  He was not taking medications for his symptoms.  The assessment was fibromyalgia.  Medication was prescribed and the Veteran was referred to the Persian Gulf Clinic.  

VA treatment records reflect that in June 2001, the Veteran reported left heel pain and numbness in the hands.  The assessments were Achilles tendonitis and spondyloarthropathy.  A September 2001 radiology report noted left heel calcaneal spurs.  A cervical spine radiology report showed mild cervical spondylosis.  In May 2002, the Veteran reported continuing hand numbness following carpal tunnel release surgery five years previously.  Monofilament testing showed involvement of the radial, median, and ulnar nerves.  

On April 2005 VA joints examination, the Veteran reported right and left elbow pain since 1990 and bilateral knee pain since 1990-91, both beginning when he was working as a cook in service.  There had been a December 1994 right knee arthroscopy with meniscal repair and, in March 1997, left elbow epycondylitis surgery.  The Veteran denied any trauma to the joints.  Thorough physical examination of the elbows and knees, as well as review of the claims folder, resulted in  the diagnoses of right knee degenerative joint disease, status-post right knee arthroscopy with partial meniscectomy, right medial tears, knee effusion, right knee contracture, left knee degenerative joint disease, and bilateral elbow lateral epycondylitis.  The examiner opined that the Veteran's bilateral knee and bilateral elbow disorders were less likely than not due to active service.  The examiner stated that the rationale for the opinion reached was based on the same conclusions as the hands, thumbs, and fingers examination.

On April 2005 VA feet examination, the Veteran reported pain in the heels of his feet beginning in the 1990s.  Upon a thorough examination, the diagnosis was left Achilles tendonitis and calcaneal spurs.  The examiner found that it was less likely than not that the Veteran's foot disorder was related to either period of active service for the same reasons as stated on hands, thumb, and fingers examination.

On April 2005 VA hands, thumbs, and fingers examination, the Veteran reported hand problems beginning in 1990-91, while working as a cook.  He had dropped objects due to numbness in the hands.  There had been right and left carpal tunnel release surgery in 1996 and in 1998.  Upon a thorough examination, the diagnosis was degenerative joint disease of the hands.  The examiner opined that the disorder was less likely than not due to both periods of active service.  The examiner explained that the service treatment records were silent with regard to any joint conditions that could have explained the current joint symptoms and diagnoses.  With regard to any possible undiagnosed illness claim, the examiner concluded that the Veterans reported feet, hands, knees, cervical, and lumbar spine pain were all accounted for by physical diseases and diagnoses.  Further, the Veteran's diagnoses for the pain he reported in the hands, feet, cervical, and lumbar spine began more than one year after separation from service.

On April 2005 VA general Gulf War examination, the Veteran reported cervical and lumbar spine pain beginning in 1990 or 1991 while working as a cook when he injured his spine while repeatedly lifting heavy objects.  The Veteran reported that his current symptoms included generalized arthralgia, cervicolumbar pain and hand pain and numbness, pain in the knee joints, and cramps in the legs.  Upon a thorough examination, including review of the VA treatment records, the diagnoses were lateral epicondylitis, acute low back pain due to degenerative disc disease, carpal tunnel syndrome, tendonitis of the left Achilles tendon, generalized arthritis, and surgery in both elbows and knee.  

VA treatment records reflect that a May 2005 VA lumbar spine MRI impression was degenerative changes of the lower lumbar spine.  A May 2005 VA cervical spine MRI impression was degenerative changes of the cervical spine.  A November 2005 list of current problems included lateral epicondylitis, low back pain, carpal tunnel syndrome, tendonitis, Achilles, neck pain, and osteoarthritis of the knee. 

In February 2008, the Veteran submitted lay statements from his spouse and a long time friend that stated that the Veteran's mental and physical conditions had seriously deteriorated since returning from the Gulf War.  

In February 2010, the Veteran submitted a private medical statement stating that he had continuous back pain, continuous bilateral knee pain, instability, and locking, daily pain in his hips and ankles, stiffness and spasms in his back, numbness in the upper and lower extremities, limitation of range of motion of the cervical area, and was status post multiple surgeries including bilateral carpal tunnel surgery, surgery of the right knee, and surgery of the left elbow.  He also had tendonitis of the shoulders and Achilles, as well as osteoarthritis.  The physician stated that the Veteran had been experiencing all of these symptoms since separating from active service and had not had any of these problems prior to active service.  The problems could be related back to a moment in service when he experienced sudden weakness in arm strength and began to drop items.  Following that incident, he began to have trouble with his neck, hips, knees, and ankles.  

A July 2010 VA treatment records lists the Veteran's current diagnoses to include low back pain, carpal tunnel syndrome, tendonitis, Achilles, osteoarthritis of the knee, pain in the ankle and foot joint and pain in the shoulder joint, and plantar facial fibromatosis.

The Board notes that there are conflicting medical evidence of record.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the February 2010 private medical opinion stating that the Veteran's numerous joint pains and joint diagnoses began in military service and have continued since service to be of lower probative value.  Significantly, the physician appeared to be merely transcribing the Veteran's reported complaints of joint pain and problems, rather than basing the opinion on a review of medical records in service or following service.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinions appear to have been in this case.  Black v. Brown, 5 Vet. App. 177   (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  In that regard, there is no indication that the physician was familiar with the Veteran in the years since separation from service, nor is there any indication that the physician had actually treated the Veteran for his many joint disorders.  Though the physician stated that the Veteran had constant joint pain that began after an injury in service, no rationale was provided as to how the sudden onset of weakness in grip strength caused the Veteran's current orthopedic disabilities.  Importantly, the examiner did not state that the Veteran had any signs or symptoms that could be accepted as due to an undiagnosed illness.  Thus, the Board finds that the February 2010 medical opinion is not persuasive with regard to the Veteran's claim. 

Therefore, the Board places grater probative weight on the April 2005 VA opinions, completed by multiple VA examiners.  The April 2005 VA opinions were in agreement that the Veteran's multiple joint pain and problems were attributed to known clinical diagnoses, including  right and left knee degenerative joint disease, bilateral elbow lateral epycondylitis, cervical and lumbar degenerative disc disease and spondylosis, bilateral carpal tunnel syndrome, and generalized arthritis.  The Board finds the April 2005 VA opinions finding that the Veteran did not have any current unexplained joint pain to be most probative in this matter as the main rationale provided and agreed upon offered clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Specifically, the Veteran was interviewed with regard to what joint pain he currently experienced and the history of the joint pain, the examiners' reviewed the record, and then conducted a full examination prior to offering the opinions.  Moreover, the agreed upon opinion took into account the service treatment records and the continuity of symptoms since service as the supporting rationale.  Significantly, there was no evidence of any lingering undiagnosed or unexplained joint pain, as all of the Veteran's joint pains were tied to known clinical diagnoses.

With regard to the Veteran's diagnosis of fibromyalgia provided in the early 2000s and late 1990s, the Board finds that such condition is no longer shown to be present, as the more current treatment records, dated in the past five to ten years, and the multiple VA examinations, do not demonstrate the presence of fibromyalgia.  Instead, the Veteran's joint pain and problems have been tied to clinical diagnoses, including arthritis and carpal tunnel syndrome.  Thus, in the absence of any current symptoms diagnosed as fibromyalgia, that disease cannot support the Veteran's claim for service connection for an undiagnosed illness.  

The Board notes that the Veteran has contended on his own behalf that his joint pain is related to his military service, to include his service in Southwest Asia.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's joint pain and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his feelings of joint pain, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his joint pain and his military service.  In contrast, the April 2005 VA opinions showed that the examiners' took into consideration all the relevant facts in providing an opinion, to include the Veteran's current medical condition, which includes multiple diagnoses of various joint disorders.  There was no other sign or symptom that did not relate to one of the diagnoses.  Further, as was analyzed in the October 2007 Board decision that accompanied the remand for this issue, there was an absence of any unaccounted for joint pain in service, and there was a lacking of continuity of symptoms in the immediate years following service, to support the Veteran's claim for service connection on a direct basis.  In that regard, the Board observes that the Veteran has not alleged a continuity of joint pain symptomatology since his military service.  Rather, he simply contends that such is related to his service in Southwest Asia. However, as previously discussed, the Board finds that the Veteran is not competent to render an opinion regarding the etiology of his multiple joint pain as such is a complex medical question.  Therefore, based on the competent and probative April 2005 VA opinions, finding that the Veteran's multiple orthopedic disability were not due to an undiagnosed illness and were not otherwise causally or etiologically related to any disease, injury, or incident of service, the Board finds that service connection is not warranted for joint pain.  Moreover, that previous October 2007 Board decision denied service connection for the Veteran's diagnosed joint disorders, and the Veteran has not appealed that decision.







	(CONTINUED ON NEXT PAGE)


In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for joint pain, to include as due to an undiagnosed illness.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for joint pain, to include as secondary to an undiagnosed illness, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


